

EXHIBIT 10.2


AGREEMENT


This AGREEMENT (this “Agreement”) is entered into this 20th day of October,
2020, by and among Silicon Valley Bank (“Bank”), Oblong, Inc. (f/k/a Glowpoint,
Inc.), a Delaware corporation (“Parent”), Oblong Industries, Inc., a Delaware
corporation (“Oblong”), and GP Communications, LLC, a Delaware limited liability
company (“GP Communications” and together with Parent and Oblong, individually
and collectively, jointly and severally, “Borrower”).


Recitals
A.Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of October 1, 2019, as amended by that
certain Default Waiver and First Amendment to Second Amended and Restated Loan
and Security Agreement by and between Bank and Borrower dated as of June 26,
2020 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).
B.Borrower has requested that Bank accept a one-time cash payment in the amount
of Two Million Five Hundred Thousand Dollars ($2,500,000.00) (the “Settlement
Payment”) in satisfaction of the outstanding Obligations under the Loan
Agreement.
C.Bank has agreed to accept such payment in satisfaction of the Obligations, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
    Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
2.Satisfaction of Obligations. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below (including without limitation, Bank’s
receipt of the Settlement Payment), without further action on the part of the
parties hereto, (i) all indebtedness and payment obligations of Borrower to Bank
under the Loan Agreement and any other related loan and collateral security
documents that may have been issued by Borrower to Bank in connection with the
transaction evidenced by the Loan Agreement (collectively, the “Loan Documents”;
provided, however, “Loan Documents” shall not include any Bank Services
Agreement or any warrant executed by Borrower in favor of Bank and subsequently
assigned to SVB Financial Group) shall be paid and discharged in full; (ii) all
unfunded commitments to make credit extensions or financial accommodations to
Borrower or any other person under the Loan Agreement shall be terminated; (iii)
except for the Cash Collateral (as defined below) pledged to secure Borrower’s
obligations and liabilities in connection with Bank Services and Bank Services
Agreements, all security interests and other liens of every type at any time
granted to or held by Bank as security for such indebtedness and other
obligations shall be terminated and automatically released without further
action by Bank; (iv) all guaranties supporting the Loan Agreement shall be
released without further action by Bank; and (v) all other obligations of
Borrower under the Loan Documents shall be deemed terminated; provided, however,
those obligations, liabilities, covenants, and terms that are expressly
specified in any Loan Document as surviving that respective agreement’s
termination, including without limitation, Borrower’s indemnity obligations set
forth in the Loan Agreement, shall continue to survive notwithstanding this
    

--------------------------------------------------------------------------------



termination. Notwithstanding the terms and conditions stated in this Agreement,
the Obligations do not include the amounts (such amounts, the “Bank Services
Obligations”) that currently are or that may later be due and payable for
services and products Bank shall continue to provide to Borrower after the date
hereof pursuant to the terms of any Bank Services Agreement.
3.Bank Services. Borrower has granted to Bank a security interest in deposit
account number(s) xxxxxxx, xxxxxxx, xxxxxxx held, maintained, or managed through
Bank (each of which shall be a restricted account such that Borrower shall not
be entitled to (a) withdraw or transfer any funds from any such account or
otherwise dispose of the funds therein, and (b) place any liens on any such
account other than in favor of Bank), and all income and interest thereon, and
all renewals, substitutions, additions, replacements and proceeds thereof (the
“Cash Collateral”)) to secure Borrower’s payment and performance related to such
Bank Services Obligations.  Notwithstanding anything to the contrary in this
Agreement, Bank’s security interest in and lien upon the Cash Collateral will
not terminate or be released upon Bank’s receipt of the Settlement Payment and
will remain in full force and effect on and after the date hereof and following
the satisfaction of the conditions precedent set forth in Section 5 below. Such
Cash Collateral, or the unutilized portion thereof, shall be returned to
Borrower upon the latter to occur of the payment in full in cash of the Bank
Services Obligations or the termination of Bank’s obligation under each Bank
Services Agreement to make credit available to or on behalf of Borrower.
4.Release of Liens. Subject to the satisfaction of the conditions precedent set
forth in Section 5 below, except with respect to any Bank Services Agreement and
the Cash Collateral, Bank authorizes Borrower, or any other party on behalf of
Borrower, to prepare and file any UCC-3 Termination Statements or other
documents necessary to evidence the release of Bank’s security interests and
liens it may have in any of Borrower’s property or assets and in any third party
and any such third party’s property or assets that guaranteed the indebtedness
and payment obligations of Borrower to Bank under the Loan Documents or provided
collateral security therefore. Except with respect to any Bank Services
Agreement and the Cash Collateral, Bank shall (i) if required by any third
party, deliver to such third party such termination notices relating to any
deposit or securities account control agreements or other notices terminating
Bank’s security interest arising under the Loan Documents, and (ii) if
applicable, return any pledged stock in Bank’s possession to the pledgor;
provided, that any costs or expenses incurred by Bank with respect to such items
(including all reasonable attorneys’ fees and expenses) shall be reimbursed
promptly by Borrower on demand. Bank further agrees to procure, deliver, or
execute and deliver to Borrower, from time to time, all further releases not
specified above, certificates, instruments, and documents as may be reasonably
requested by Borrower or which are required to evidence the consummation of the
payoff contemplated hereby, in each case at the expense of Borrower (including
all reasonable attorneys’ fees and expenses). Notwithstanding anything to the
contrary contained herein, Borrower acknowledges and agrees that nothing
contained herein is intended to be, and shall not be construed as, a release or
discharge of Borrower’s obligations and liabilities to Bank in connection with
Bank Services Agreements, or any liens or security interest securing such
obligations and liabilities.
5.Effectiveness. Bank’s agreements hereunder shall be deemed effective upon
Bank’s receipt of each of the following on or before October 23, 2020, as
determined by Bank in its sole discretion:
(i)This Agreement duly executed by Borrower;
(ii)Bank’s receipt of the Settlement Payment in accordance with the wire
instructions attached hereto as Exhibit A;
(iii)Bank shall have received a fully executed pledge and security agreement
with respect to Borrower’s Bank Services;
(iv)Borrower shall have deposited at least $218,130.15 as cash collateral for
Borrower’s Bank Services in one or more blocked deposit accounts at Bank; and
    -2-

--------------------------------------------------------------------------------



(v)Bank shall have received evidence that Borrower has received all approvals
and consents required to enter into this Agreement and perform in accordance
with the terms and conditions herein.
6.Release by Borrower.
a.Borrower hereby acknowledges and agrees that it has no offsets, defenses,
causes of action, suits, damages, claims, or counterclaims against Bank, SVB
Financial Group, or their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, and assigns (collectively, the “Bank
Released Parties”) with respect to the Obligations, the Loan Documents, the
Collateral, any contracts, promises, commitments or other agreements to provide,
to arrange for, or to obtain loans or other financial accommodations to or for
Borrower, and all actions taken or contemplated to be taken in connection with,
arising from, or in any manner whatsoever relating to the foregoing, or
otherwise, and that if Borrower now has, or ever did have, any offsets,
defenses, causes of action, suits, damages, claims, or counterclaims against one
or more of the Bank Released Parties, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the
closing of the Acquisition (collectively, the “Released Claims”), all of them
are hereby expressly WAIVED, and Borrower hereby RELEASES the Bank Released
Parties from any liability therefor. Borrower hereby irrevocably agrees to
refrain from directly or indirectly asserting any claim or demand or commencing
(or causing to be commenced) any suit, action, arbitration or proceeding of any
kind, in any court or before any tribunal or arbiter or arbitration panel,
against any Bank Released Party as to any Released Claim.
b.In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:
A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.
c.This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Agreement, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.
d.By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
7.Governing Law. This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.
8.Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
    -3-

--------------------------------------------------------------------------------



9.Counterparts. This Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. The words “execution,” “signed,” “signature” and words of
like import in any Loan Document shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity and enforceability as a manually executed
signature or the use of a paper-based recordkeeping systems, as the case may be,
to the extent and as provided for in any applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act.


[Signature page follows.]


    -4-


--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.





BANKBORROWER


Silicon Valley Bank








OBLONG, INC. (f/k/a Glowpoint, Inc.)






By:      /s/ Mark Turk
Name:    Mark Turk
Title:      Managing Director
By:      /s/ David Clark
Name:    David Clark
Title:      Chief Financial Officer


Oblong Industries, Inc.


By:      /s/ David Clark
Name:    David Clark
Title:      Chief Financial Officer




GP Communications, LLC


By:      /s/ David Clark
Name:    David Clark
Title:      Chief Financial Officer












